October 26, 2007 Office of the Secretary Securities and Exchange Commission Division of Corporation Financing/AD10 100 F Street, N.E. Washington, D.C.20549-6010 Attention:Peggy A. Fisher and Timothy Buchmiller Re: PureDepth, Inc. Registration Statement on Form SB-2 File No. 333-134571 Ladies and Gentlemen: On behalf of PureDepth, Inc., a Delaware corporation (the “Company”), set forth below is the Company’s response to comments No. 1 through 5, of the Staff of the Securities and Exchange Commission (the “SEC”) contained in the SEC’s letter to the Company dated October 15, 2007 (the “Comment Letter”), with respect to the Company’s Amendment No. 3 ( “Amendment No. 3”) to the Registration Statement on Form SB-2filed October 2, 2007 (the “Registration Statement”). For your convenience in review, we have repeated each of the SEC’s comment below, prior to our response. Form SB-2 Financial Statements Note 1 – Fair Value of Financial Instruments, F - 12 1. We reference your accounting policy in Note 1 and your response to prior comment 4 in our letter dated October 1, 2007. We are unable to find the disclosures required by SFAS 115. Please revise to include the disclosures required by paragraph 19 SFAS 115, including the aggregate fair value, gross unrecognized holding gains or losses and net carrying amounts. The Company respectfully submits that it has included the disclosures required by SFAS 115 for marketable securities in Note 1– Summary of Significant Accounting Policies and Description of Business - under the captions Cash, Cash Equivalents and Marketable Securities and Fair Value of Financial Instruments and Note 3-
